 348DECISIONSOF NATIONALLABOR RELATIONS BOARDAssociated Lerner Shops of America,Inc.andRetail,WholesaleandDepartmentStoresUnion,AFL-CIO,Petitioner.Case 12-RC-4269November 15, 1973DECISION AND ORDERBY MEMBERSJENKINS, KENNEDY, ANDPENELLOPursuant to a Stipulation for Certification UponConsent Election executed by the parties, andapproved by the Regional Director for Region 12 ofthe National Labor Relations Board on January 29,1973, an election by , secret ballot was conducted inthe above-entitled proceeding on February 21, 1973,under the direction and supervision of said RegionalDirector. Upon the conclusion of the election, a tallyof ballots was furnished the parties in accordancewith the Board's Rules and Regulations whichshowed that there were approximately 115 eligiblevoters and that 120 ballots were cast, of which 54were for, and 55 against, the Petitioner, 11 werechallenged, and none were void. The challengedballots were sufficient in number to affect the resultsof the election. On February 28, 1973, and March 1,1973, the Petitioner and Employer, respectively,timely filed and duly served objections to conductaffecting the election.In accordance with the Board's Rules and Regula-tions, Series 8, as amended, the Regional Directorconducted an investigation of the challenged ballotsand objections to conduct afficting the election and,thereafter, onMay 31, 1973, issued and to conductaffecting the election and, thereafter, on May 31,1973, issued and duly served on the parties his reporton the challenged ballots and objections to electioninwhich he recommended to the Board that thechallenges to four ballots be sustained; the chal-lenges to five ballots be overruled, opened, andcounted; and a revised tally of ballots be issued. Healso recommended that, in the event the tworemaining challenged ballots, those of Luna Mooreand Lydia Johnson, are determinative, a hearing bedirected to resolve material and substantial questionsof fact. Concerning the objections, the RegionalDirector recommended' that the Board overrule allthe Union's objections and Employer's Objection 2but sustain Employer's Objection 1. He furtherrecommended that, in the event the Petitionersecures a majority of the ballots, the election be setaside and a second election directed; and, if theUnion does not receive a majority of the ballots, theresults of the election be certified. Thereafter, on July2, 1973, the Petitioner filed timely exceptions to theRegional Director's Report on Challenged Ballotsand Objections to Election, and Recommendationsto the Board, with a brief in support, and theEmployer timely filed an answer to Petitioner'sexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Petitioner is a labor organization claimingto represent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of the employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.The parties stipulated, and we find, that thefollowing employees constitute a unit appropriate forthepurposes of collective bargaining within themeaning of Section 9(b) of the Act:All regular full-time and regular part-timewarehouse employees, including warehouse arealeaders,merchandising office employees, dataprocessing department employees, general officeemployees, statistical department employees, andmail room employees, employed by the Employerat its Divisional Merchandising and DistributionCenter located at 5343 Normandy Boulevard,Jacksonville,Florida;excluding:confidentialsecretaries, executive secretaries, PBX operators,guards, and supervisors as defined in the Act.5.The Board has considered the Regional Direc-tor's report, the Petitioner's exceptions and brief, theEmployer's answering brief, and the entire record inthis case, and adopts the Regional Director's findingsand recommendations as modified herein.As noted, the Regional Director recommended thattheBoard sustain Employer's Objection 1, whichasserted that the Petitioner's letter of February 17,1973, contained substantialmisrepresentations ofwage rates and fringe benefits at the Employer'sAtlanta,Georgia, branch, where Petitioner repre-sents the employees. He found that the wage ratesand fringe benefits as set forth were substantiallygreater than those prevailing at the Employer'sAtlanta operation, and, although the letter does notspecifically assert these were the Atlanta rates, hebelieved that, as written, it clearly carried thisimplication. He concluded that it therefore constitut-1The portionsof.theRegional Director's report disposing of Employer'smarked "Appendix "Objection I and Petitioner's Objections2 and 3 are attached hereto and207 NLRB No. 18 ASSOCIATEDLERNER SHOPS349ed a substantial misrepresentation which employeeswere not in a position to evaluate. He further heldthat because the employees did not receive the letteruntil the evening before the election, the Employerhad no -opportunity to respond. We find merit in theUnion's exceptions2 to this aspect of the report.3The letter4 sent by the Petitioner clearly states thatthe wages and benefits were "contract proposals, welist some of them for your information . . . ." Whilethere is some ambiguity resulting from the insertionof the second paragraph between that statement andthe list of rates, we find that this is merely aninartistically worded message which does not justifysetting aside the election.-5 The letter, contrary to thecontention of the Employer, nowhere asserts that thewages and benefits are those in effect at Atlanta,and, in fact, the Regional Director found that thiswas merely "implied" in the letter. Furthermore,each fringe benefit listed is followed by the commentthat it is to be paid or will be put into effect, thusindicating additionally that these were proposalsrather than representations as to the Atlanta wagerate.We are persuaded that the employees wouldreasonably have construed this letter only as cam-paign propaganda. As we have found that the letterwould not tend to interfere with the election, theEmployer's lack of opportunity to reply becomesimmaterial.We shall, therefore, overrule Employer'sObjection 1.The Regional Director found no merit in Petition-er'sObjections 2 and 3 6 and recommended that theybe overruled. The Petitioner contends that thesample ballot, a copy of which is -attached hereto,was distributed among the employees by the Em-ployer during the period preceding the election andinterfered with the election under theAllied Electricrule.? The Petitioner also contends that the Employ-er's action in conducting a mock voting demonstra-tion utilizing this sample ballot likewise serves asgrounds for setting aside the election. We do notagree.The so-called sample ballot purports to benothingmore than it actually is, a campaigndocument prepared for use by the Employer and wedeem it unlikely that employees would be lead tobelieve that this Board endorsed the position ex-pressed therein. Likewise, for the reasons expressedby the Regional Director in the sections of his report,attached hereto, we conclude that the mock voting2Member Kennedy agrees with the Regional Director, for the reason setforth in the latter's report, that Petitioner's letter substantially misrepresent-ed the Atlanta rates at a time when the Employer had no opportunity toreply,Member Kennedy therefore would adopt the recommendation thatEmployer's Objection I be sustained and a new election be conducted if,upon opening and counting the challenged ballots, the Union receives aclear majority of the valid ballots cast.3 In the absence of exceptions, we adopt,pro forma,the recommendationof the Regional Director to overrule Employer's Objection 2 anddemonstration did not interfere with the employeesfreedom of choice. Accordingly, we. adopt theRegional Director's recommendations that Petition-er'sObjections 2 and 3 be overruled.As the five ballots, whose challenges we haveoverruled,may be determinative of the election, weshall direct the Regional Director to open and countthem and to prepare a revised tally of ballots and anappropriate certification, ifwarranted.We shallfurther direct that, in the event the ballots of LunaMoore and Lydia Johnson are then determinative ofthe results of the election, a hearing be held toresolve their eligibility.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the RegionalDirector for Region 12 shall, pursuant to the Board'sRules and Regulations, Series 8, as amended, within10 days from the date of this Decision and Order,open and count the ballots of Richard Comatzer,John Sullivan,Marvin Stevens, Jacyn Hall, andLottie Hux, and prepare and cause to be served onthe parties a revised tally of ballots, including thereinthe count of the above-mentioned ballots. In theevent that the ballots of Luna Moore and LydiaJohnson are not sufficient to affect the outcome ofthe election as shown by the revised tally, theRegional Director shall issue an appropriate certifi-cation in accordance with the Board's Rules andRegulations. However,IT IS FURTHER DIRECTED that, if the ballots of LunaMoore and Lydia Johnson are sufficient in numberto affect the results as shown by the revised tally ofballots,theRegionalDirector shall conduct ahearing, for the purpose of receiving evidence toresolve the issues raised by the said challenges,before a Hearing Officer to be designated by the saidRegional Director.IT IS FURTHER ORDERED that the-,Hearing Officerdesignated for the purpose of conducting suchhearing, shall prepare and cause to be served on theparties a report containing resolutions of credibilityof witnesses, findings of fact, and recommendationsto the Board as to the disposition of the challenges.Within the time prescribed by the Board's Rules andRegulations, any party may file with, the Board inPetitioner's ObjectionsIand 6.As no exceptions were filed to the RegionalDirector's recommendationsregarding the II challenged ballots, hisrecommendations are adoptedpro forma.-aA copy of the letteris attached.5Hollywood Ceramics Company,Inc.,140 NLRB221, 224-*The Union'sexceptions to the Regional Director's overruling of itsexceptions4 and 5 in our opinion raise no issue which would warrantreversal ofthe RegionalDirector's findings and recommendations.7Allied Electric Company,109 NLRB 1270_ 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDWashington, D.C., eight copies of exceptions thereto.Immediately upon filing of such exceptions, the partyfiling the same shall serve a copy thereof on the otherparty and shall file a copy with the RegionalDirector. If no exceptions are filed thereto, the Boardwilladopt the recommendations of the HearingOfficer.IT IS FURTHER ORDERED that the proceeding beremanded to the Regional Director for, Region 12 forfurther proceedings consistent herewith, includingthe arranging of such hearing, if necessary, and thatthe said Regional Director be, and he hereby is,authorized to issue notice thereof.APPENDIXEMPLOYER'S OBJECTIONS:OBJECTION 1:Set out in full in Exhibit 1,attached hereto, theUnion letter dated February 17, 1973, reads in partas follows:Your Union Committee has now completed yourcontract proposals,we listthem for yourinforma-tion;It isto be fully understood however,"YOURCOMMITTEE Promises you ONE THINGONLY."We will do everything humanly possibleto obtain wages and conditions on par with theemployees of the Atlanta Branch and get rid ofthe disgraceful wages and unsatisfactory workingconditions.We will demand that the Companylive up to the provisions of the Compensation Actin injuries at work.Upon careful study and evaluation of the factsdeveloped by the investigation, it is clear that thewage rates and fringe benefits set forth in theUnion's February 17, 1973, letter are substantiallygreater than those prevailing in the Employer'sAtlanta operation to which the letter makes refer-ence. Although the letter does not specifically assertthat the rates shown therein are the Atlanta rates, theundersigned believes the letter, as written, clearlyimplies such fact, and therefore constitutes substan-tialmisrepresentation which the employees were notin position to evaluate, and which because of thetime of mailing over the weekend with an interveningholiday (no mail delivery on Monday, February 20)afforded the Employer no opportunity to correct thefacts prior to election. Accordingly, the undersignedwill recommend that Employer's Objection I besustained,and that the election be set aside in theevent the Union has secured a majority followingdetermination and count of challenged ballots.UNION'S OBJECTIONS:OBJECTIONS 2 and 3:Since the substance of these Objections arebasically the same, they are treated together. Peti-tioner contends,inter alia,that by the distribution ofcertainpamphlets the Employer unlawfully influ-enced the vote of unit employees. In this regard, itappears that a "Vote Demonstration" was conductedby the Employer on February 19, 1973, wherein areproduction of the sample ballot taken from theofficial Board notice, with certain markings thereonwas used. (Exhibit 2) Melvin J. Redmond, vicepresident of the Employer, who conducted thismeeting states the purpose was to alleviate any fearof the employees that the election would not be asecretballot election.Redmond met with threegroups of employees covering the entire bargainingunit. The meetings were all held in the cafeteria, andlasted about fifteen' minutes each. Redmond basical-ly followed a typewritten text for this procedure. Thisconsisted of soliciting four volunteers to act as Boardagent,Union observer, Company observer and avoter. The Employer provided a voting booth and aballot box. Redmond, using said text and a sampleballot, stated to the employees and the aforemen-tioned designated voter:You will see that we have constructed a boothwith a drop cloth, curtain and a shelf. The LaborBoard will bring a booth very similar to the onewe have constructed. They will have a pencil inthe booth. Now take the ballot into the booth, goahead (votes), no one is in there.After you mark the ballot in the booth, you foldthe ballot over just once with the "x" mark on theinside, don't curl it into a little ball, just fold itover once; come out now, and put it into theballot box.The voter thereupon came out and put the ballotinto the ballot box. According to Redmond, thebottom of the ballot box was not sealed and thevoters retrieved their own ballots. While it does notappear in the typewritten text, Redmond states heorally advised the voter that they need not mark theirballots.At the close of this session, Redmond stated:We have prepared a sample ballot for you tokeep, it is exactly like the one on the Notice ofElection, in fact it is a reproduction of it. Look itover, if you have any questions, please feel free toask your supervisor, or come directly to me.Whereupon, the sample ballot referred to above(Exhibit 2) was distributed to employees as themeeting ended.As a matter of established precedent, the Board"will not permit the reproduction of any documentpurporting to be a copy of the Board's official ballot, ASSOCIATED LERNER SHOPS351other than one completely unaltered in form andcontent, and clearly marked sample on its face- .."Allied Electric Products, Inc.,109 NLRB 1270, 1272.In the instant case, the paper containing the ballotfacsimile has markings and language other than theprinting appearing within the perimeter of and on theface of the ballot, i.e., there appears a drawing of ahand with the index finger thereof pointing to the"NO" box, with the legend beneath the hand, "YourX in this square will mean you donotwant thisUnion."It is well established that the purpose of theBoard'sAllied Electricpolicy is to prohibit the partiesto a Board election from suggesting "either directlyor indirectly to the voters that this Governmentagency endorses a particular choice." While in someinstances the Board and the Courts have held asgrounds for setting aside elections the adding by theparties of their own comments to official Boarddocuments, however, unlike the instant case, theparty so doing did not identify itself as the author ofthe added-on comments.An unaltered sample ballot, together with addedEmployer comments, including a clear Employeracknowledgment of its issuance with such addedcomments lying outside the perimeter and face of theactual sample ballot all appear on the same sheet ofpaper (Exhibit 2). It is noted that such additionalcomments, including the suggestion to vote "NO,"appears, in most part, in longhand as contrasted withthe printed content of the actual sample ballot.Having carefully considered the document, theundersigned is of the opinion that under the totalcircumstances any conclusion that the voters weremisled into believing thisAgencywas in any waysponsoring or suggesting a choice would be withoutbasis. Therefore,the undersigned concludes that thesample ballot, when reasonably viewed,could not beexpected to interfere with a free choice.Accordingly,the undersigned will recommend the overruling ofObjections 2 and 3, insofar as they relate to theissuance and circulation of the sample ballot.As tothemock voting demonstration held by theEmployer,with voter employee participants, itappears clear that employees were not being polledas to their sentiments,a type of conduct which theBoard has found to constitute election interference.(AffnerElectronics,Inc.,127 NLRB 991) Employer'swritten text read at the vote demonstration,clearlyinvites the participating employee demonstrationvoter to mark his ballot.However, Redmond states,although not part of the text,he told the demonstra-tion voterstheyneed not actually mark the sampleballot.In any event,it is clear the voter(one at eachmeeting)apparently retrieved his own ballot at theconclusion of the demonstration without anyone elsehandling it.Accordingly,as inErieDry GoodsCompany,117NLRB 815,820, the undersignedconcludes the vote demonstration is not likely tohave interfered with the freedom of choice.Accord-ingly, the undersignedwill recommendthat Petition-er's Objections 2 and 3 beoverruled. 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDRETAIL,WHOLESALE AND DEPARTMENT STORE UNIONAFL-CIOFebruary17, 1973Your Union Committee has now completed your contract proposals,we listsome of them for your information;It is to be fully understood however,"YOUR COMMITTEE PROMISES YOU ONE THINGONLY" "We will do everything humanly possible to obtain wages and conditionson par with the employees of the Atlanta Branch"and get rid of the disgrace-ful wages and the unsatisfactory working conditions.We will demand that thecompany live up to the provisions of the Compensation Act in injuries at work;Wages3012ClassificationStartdaysyr.yrs.I.Stock clerksmaids,potterspunch mach.clerical$85$90$95$1002. Sorters,TAbulatoreorder checkers$90$95$100$1053. Stock Heads,Compt.Oper. AdvancedClerical,Clerks,payroll clerks,Stenos.$95$100$105$110Start3060904. Warehouseman(Male)$135Days$140days$145days$1505.Assistants$140$145$150$1556.Leaders$135$140$145$1507.Compt. Leader$1558. Payroll clerkLeader$1659,.Data Proc.Leader$175L0.Data Assistant$1503yrs.4yrs.5yrs.6yrs.7yrs.$105$110$115$120$125$110$115$120$125$130$115$120'$125$130$135MERIT REVIEWSAfter any employeehas reached theirmax ratethey willreceive a meritreview each sixmonths and raised atleast$2.00 per weekon each review.Employees will beplaced in theirrespective wagebrackets according tothe present senioritylists. ASSOCIATED LERNER SHOPS353Hospitalization and Physician coverage,family coverage to be paid in fullby the company and shall be the RWDSU preferred plan. 13 week sick pay and$10,000.00 major medical.Insurances--all employees will be covered with$6,500.00 and spouses$1,000.00 co.0paid.Pension Plan all employees will be granted present seniority on the RWDSUpension plan of $300.00 per month pension.Dental and Optical the company shall pay the full cost of a dental and opti-cal plan (Family)SickLeave the company shall grant seven days per year accumilating fromyear to year to be given at the request of the company,all unused leavepayable on leaving the company.Seniority strict seniority rights shall prevail at all times.Vacations to be increased to four weeks of which two will be winter aftertwenty years.Holidays shall be increased to 10 paid days per year.A word on our International Constitution--the company has attempted to giveyou their ideas on the interpretation of our International Constitution, butthey'are too scared to debase this and the Atlanta agreement with the Unionin front of the people. When you think of the statements made about ourConstitution remember *ore than 200,000 members vote in convention every fouryears to amend this Constitution,if itsuits the-membership,WE CARE VERYLITTLE WHAT MANAGEMENT THINKS OF IT.Put the Union in-charge of your Collective Bargaining Rights, to place theCompany in-charge of your labor relations is like placing DRACULA in chargeof the blood bank.ASK YOURSELF THE QUESTION:"WHY HAS THE COMPANY SEENFIT TO REFUSE TO TELL US ABOUT THE WAGES AND THE CONDITIONS OF EMPLOYMENTAT ATLANTABRANCH:ARE THEY ASHAMED OF THE COMPARISION?""YES"WHAT IS THE COMPANY DOINGABOUT LUNA MOORE?ARE THEYTRYING TO SWEEP IT UNDERTHE RUG? 353aDECISIONSOF NATIONALLABOR RELATIONS BOARDEXIII3ZT 2.DATE:February 21, 1973 -Wednesday7TME:10:00A.M. to 11:45A. M.PLACE:CafeteriaUNITEDSTATESOF AMERICANational LaborRelations B andFORIN EMf LOYEESASS/9TEDPS OF AaRICA, 1)(C.JAONVILLE, FLORIDADoto be represented for purposes of collective bargainingby .yRETAIL, WHOLESALE AND DEPARTMENT STDRB UNION, AFL-CIO?MARK AN "X'° IN THE SQUARE OF YOUR CHOICEYESNODO NOT SIGN THIS SALLOT,Foldand dropin ballot box.If you spoil -this ballot returnit to the BoardAgent for a new one.3r^itAkL)eO&,4X I/V 7W/,57IssuedbyLernerShopsivS/'/L...C,Al -e-C-14WY,04t002 W'091Y7- 7'4/S a.'V/c/v